Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5-6, 12-13, 16-19, 21-26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US 2015/0239046 A1, hereinafter McMahan) in view of Vilajosana et al. (US 2017/0341307 A1, hereinafter Vilajosana) and Ueno (US 2001/0048184 A1, hereinafter Ueno).
Regarding Claims 1-3, 12-13, 16-19, 21-26, and 28-29, McMahan teaches in [0032]-[0033] a system and method for additive manufacturing wherein a heat source actively heats a build material within a build volume, the heat source positioned and configured to deliver heat to discrete sections of the part as the part is being additively manufactured via a computing device controller by selectively varying the heat to each discrete layer of the part to impart different and desired physical properties to different regions of the part, wherein the physical properties comprise one more of internal thermal stresses, thermal distortions, metastability, hardness, and softness (see [0035]-[0037], [0041]-[0042], [0047], and [0049]), with mechanical work being done afterward by removing unwanted powder from select discrete sections (per [0050]).
While McMahan discusses varying intensity of the heat being applied, McMahan is silent on monitoring thermal data in order to aid in control of the direct delivery of heat.
In analogous art pertaining to additive manufacturing, Vilajosana teaches using a heat source (such as lamps, per [0019]) to actively pre-heat (per [0025]) and then further heat a material involved in additive manufacturing in a build volume, and that in order to deliver the heat as desired, the heat is controlled by signals from stationary non-contact thermal sensors such as an IR camera that detects surface temperatures as the part is being manufactured, including actively masking areas via exposure and coalescence (modifier) agents to control the temperature (per [0029]). Embodiments include heating an entire build surface to different temperatures in different zones (per [0028]), at least 
Therefore, it would have been obvious to apply the lessons of Vilajosana to McMahan and provide IR non-contact stationary temperature sensors to provide feedback so McMahan can heat parts as desired more effectively, using movable heaters to cover the build volume, use masking agents to further control the exposure, with the computer using the thermal data to predict the thermal characteristics to signal when to adjust the active heating.
However, the previous combination is silent on infrared transparent LCD systems for exposure.
In analogous art pertaining to 3D printing, Ueno teaches throughout the disclosure using LCD mask systems, which thus implies transparency to heat if used in this combination (how else would heat be selectively allowed through?), and thus it would be obvious to arrive at the claimed invention by using this known method of exposure.


Claims 4 and 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. and Vilajosana  and Ueno in view of Swaminathan et al. (US 2016/0375491 A1, hereinafter Swaminathan).
 Regarding Claim 4, the previous combination teaches the system and method as applied above, but is silent on mirrors and lasers providing the heat.
In analogous art pertaining to additive manufacturing, Swaminathan teaches in [0042] that a laser and mirror-positioning system can be part of a temperature-controlled additive manufacturing process.
Therefore, it would have been obvious to substitute Swaminathan’s laser and mirror for the previous combination’s lamps, as such a substitution would be a simple substitution of one heat source for another to yield the predictable result of sintering.

Regarding Claims 5-6, the previous combination teaches the system and method as applied above, but is silent on lamp specifics.
In analogous art pertaining to additive manufacturing, Ueno further teaches in [0111] that lamps can use both projectors and shutters to control exposure.
Therefore, it would have been obvious to use lamps per Ueno for the previous combination’s lamps, as such a substitution would be a simple substitution of one heat source for another to yield the predictable result of sintering.


Regarding Claims 8-9, the previous combination teaches the system and method as applied above, but is silent on heating through the support.
In analogous art pertaining to additive manufacturing, Swaminathan teaches in [0015] that heating from below is a viable heating method (thus implying transparency to heat).
Therefore, it would have been obvious to use Swaminathan’s below-support lamps, as such a substitution would be a simple substitution of one heat source for another to yield the predictable result of sintering.

Claims 7, 10-11, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. and Vilajosana and Ueno in view of Naware (US 2016/0096326 A1, hereinafter Naware).
Regarding Claims 7, 10-11, 20, and 27, the previous combination teaches the system and method as applied above, but is silent on embedded support bed heaters or coolers to selectively influence part formation. 
In analogous art pertaining to additive manufacturing, Naware teaches in [0026] that embedded heating and cooling within a bed are known way of managing thermal stresses (per [0040]), and thus it would have been obvious to use embedded heaters and coolers at discrete portions of the part.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. and Vilajosana and Ueno in view of Huskamp (US 2008/0257879 A1, hereinafter Huskamp).
Regarding Claims 14-15, the previous combination teaches the system and method as applied above, but is silent on movable IR sensor assemblies including mirrors. 
In analogous art pertaining to additive manufacturing, Huskamp teaches in [0021] that a movable mirror IR sensor setup is a known way to monitor build surfaces to determine power to be delivered, and thus it would have been obvious to use a movable mirror/sensor assembly to monitor temperature.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the previous application of Ueno nor any argued aspects of Ueno, with Ueno’s newly-realized teaching of LCD masking systems implying or suggesting transparency to infrared radiation as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743